NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-OCT-2021
                                            08:33 AM
                                            Dkt. 19 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              ROBERT LAFLAMME, Plaintiff-Appellant, v.
 LARRY ELLISON, Individually and as a Board Member of Tesla Inc.;
IRA EHRENPREIS, Individually and as a Board Member of Tesla Inc.;
  ELON MUSK, Individually and as a Board Member of Tesla Inc. and
                   Member of the Management Team;
   ROBYN DENHOLM, Individually and as Chairwoman of the Board of
           Tesla Inc. and Member of the Management Team,
                        Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 15, 2021, self-represented Plaintiff-
Appellant Robert LaFlamme (LaFlamme) filed the notice of appeal;
           (2) On July 29, 2021, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before August 9, 2021, and September 7, 2021, respectively;
           (3) LaFlamme failed to file either document or request
an extension of time;
           (4) On September 16, 2021, the appellate clerk entered
a default notice informing LaFlamme that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on September 27,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Rules 12.1(e) and 30, and LaFlamme could request relief from
default by motion; and
           (5) LaFlamme took no further action in the appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 15, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2